DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-8 in the reply filed on 8-30-2021 is acknowledged. The restriction is made final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5 and 7 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Caporusso et al. (6,079,246).  Caporusso discloses a method of bending a conduit (P; col. 8, lines 62-63) with a bender (Fig. 3) including a frame (10) and a shoe (12) rotatably mounted to the frame and having an electrical motor for rotating the shoe (col. 6, lines 10 and 11).  Caporusso discloses an auto sensing circuit (Fig. 7; 102,103,104,115,116,117,118,119) connected to a microprocessor control unit (101) which controls the motor for driving the bending shoe (12).  The microprocessor control unit (101) has a control keyboard and display (114; col. 3, lines 20-30) and a sensor (23) and is programmed to automatically control a rotation speed of the electric motor (col. 3, lines 33-35, col. 8, lines 32-35) in response to the sensor.  Regarding claim 2, the deformation roller (14) is controlled by the microprocessor control unit to move toward and away from the conduit (P; col. 7, lines 20-23) so that the bending is adapted  by changing a speed of the motor with a control signal of voltage (col. 8, lines 37-40).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 6 is is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Caparusso in view of Yablonovitch (6,373,207).  Caparusso does not disclose a current feedback signal to the motor.  Yablonovitch teaches a microprocessor (500) configured to provide a motor control signal to a motor (100).  The motor control signal is based upon motor current consumption measurement (403).
It would have been obvious to the skilled artisan to use a current motor feedback signal as taught by Yablonovitch in order to control the motor during braking.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Caparusso discloses that the motor acceleration is ramped (col. 8, lines 26-29) but not disclose that the microprocessor calculates a shoe rotation stop point and ramps down the motor control signal prior to the shoe rotating to the stop point without a use of a mechanical brake.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725